Citation Nr: 1810587	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for adjustment disorder with mixed anxiety and depression.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right upper extremity radiculopathy. 

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee chondromalacia.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right knee chondromalacia.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for cervical spine bulging disc.

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for a right hip disorder (claimed as right hip trochanteric bursitis), to include as secondary to the service-connected right and left knee chondromalacia.

8.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 2002 to February 2011, including service in the Southwest Theater of operations in 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2012, May 2012, and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A claim for service connection for bilateral knee pain/bilateral patellofemoral syndrome, left ankle pain, allergic rhinitis, trochanteric bursitis, adjustment disorder with mixed anxiety and depression, and neck pain was received in January 2011 (prior to the Veteran's separation from active service).  

The February 2012 rating decision, in pertinent part, granted service connection for adjustment disorder with mixed anxiety and depression and assigned an initial 10 percent disability rating, granted service connection for left and right knee chondromalacia and assigned noncompensable (0 percent) initial disability ratings, and denied service connection for left ankle pain, allergic rhinitis, and trochanteric bursitis (right).  The May 2012 rating decision granted service connection for cervical spine bulging disc and intermittent right side radiculopathy and assigned noncompensable (0 percent) initial disability ratings.  All ratings were made effective February 19, 2011 (the day after the Veteran's separation from active service). 

The February 2014 rating decision, in pertinent part, granted a 50 percent disability rating for adjustment disorder with mixed anxiety and depression and 10 percent disability ratings for left and right knee chondromalacia and cervical spine bulging disc effective February 19, 2011.

Additional statements from friends and coworkers dated after the March 2017 supplemental statement of the case have been associated with the claims file.  While the most recent supplemental statement of the case does not include review of this evidence, at the June 2017 Board hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.   

In June 2017, the Veteran testified at a Board videoconference hearing at the local RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  

The issues of initial disability ratings in excess of 10 percent for left and right knee chondromalacia and cervical spine bulging disc and service connection for right hip and left ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the initial rating period from February 19, 2011, the adjustment disorder with mixed anxiety and depression has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: anxiety, depression, panic attacks, irritability, chronic sleep disturbance with nightmares, difficulty concentrating, flattened affect, disturbance of motivation and mood, inability to establish and maintain effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, and neglect of personal appearance and hygiene.

2.  For the initial rating period from February 19, 2011, the right upper extremity radiculopathy has been manifested by numbness, intermittent pain, and tingling, more nearly approximating mild incomplete paralysis of the upper radicular group. 

3.  For the initial rating period from February 19, 2011, the right upper extremity radiculopathy has not more nearly approximated moderate incomplete paralysis of the upper radicular group.

4.  The Veteran had complaints of allergies to pollens during and since service.

5.  The Veteran's in-service and current symptoms of seasonal allergic rhinitis are seasonal allergic manifestations subsiding on the absence of or the removal of the allergen.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 70 percent for adjustment disorder with mixed anxiety and depression have been met for the entire initial rating period from February 19, 2011.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 20 percent, but no higher, for right upper extremity radiculopathy have been met for the entire initial rating period from February 19, 2011.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2017).  

3.  The criteria for service connection for seasonal allergic rhinitis have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.380 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the issue of a higher initial rating for adjustment disorder, the Board is granting a 70 percent initial disability rating for the entire initial rating period from February 19, 2011, which, as discussed in detail below, continues a full grant of the benefit sought on appeal as to this issue.  At the June 2017 Board hearing, the Veteran specifically stated that a 70 percent disability rating would fully satisfy the appeal with respect to the psychiatric rating issue.  See June 2017 Board hearing transcript at 9-10.  The Veteran has limited the rating sought on appeal to a 70 percent rating for the adjustment disorder.  See 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §  20.204 (2017).  Thus, a rating in excess of 70 percent (100 percent) is not on appeal, having been limited and withdrawn by the Veteran.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  For these reasons, further discussion of VA's duty to notify and assist with respect to this issue is not necessary.

The Board is remanding the issues of initial disability ratings in excess of 10 percent for left and right knee chondromalacia and cervical spine bulging disc and service connection for right hip and left ankle disorders.

With respect to the issues of an initial compensable disability rating for right upper extremity radiculopathy and service connection for allergic rhinitis, decided herein, in this case, notice was provided to the Veteran in January 2011, prior to the initial adjudication of the claims in February and May 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  With respect to the right upper extremity radiculopathy, this issue come before the Board on appeal from the decision that also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.    

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a copy of the June 2017 Board hearing transcript, and lay statements.  At the June 2017 Board hearing, the representative contended that a January 2011 VA examination report had not been associated with the claims file.  See June 2017 Board hearing transcript at 3-4.  Review of the claims file reflects that this examination report is of record, but was generically labeled as "medical treatment records" in the electronic claims file, explaining the representative's inability to locate the document at the time of the Board hearing.    

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in January 2011 - with an addendum VA medical opinion obtained in April 2012 - and September 2013.  The Board finds the VA examination reports are thorough and adequate and provide a sound basis upon which to base decisions with regard the issues decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes, and provided opinions with supporting rationale as to the etiology of the allergic rhinitis.

The Veteran testified at a hearing before the Board in June 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and	 (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal (to include those granted in full herein - a higher initial rating for the acquired psychiatric disorder - and those remanded below - higher initial ratings for the bilateral knee and cervical spine disorders and service connection for right hip and left ankle disorders).  

With respect to the issues of a higher initial rating for radiculopathy and service connection for allergic rhinitis decided herein, the Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the radiculopathy.  As the Veteran presented evidence of symptoms impairments due to the service-connected radiculopathy, and there is additionally medical evidence reflecting the severity of said disability, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  The Veteran presented evidence of symptoms of the claimed allergic rhinitis and testified as to in-service events.  Further, the Veteran was provided with a VA examination in January 2011 that provides additional evidence as to the etiology of the claimed allergic rhinitis.  

Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.		 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.

Initial Rating for Adjustment Disorder with Mixed Anxiety and Depression

The Veteran is in receipt of a 50 percent initial disability rating for adjustment disorder with mixed anxiety and depression from February 19, 2011 (the day after the Veteran's separation from active service) under 38 C.F.R. § 4.130, Diagnostic Code 9440.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for depression.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio, 713 F.3d at 117, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended generally that the adjustment disorder has been manifested by more severe symptoms than those contemplated by the 50 percent disability rating assigned.  At the June 2017 Board hearing, the Veteran testified that she had experienced suicidal ideation and thoughts throughout the appeal period since 2012, including said ideation at the time of the Board hearing.  The representative indicated that, while the Veteran is currently employed, she has been written up at work because of actions caused by the symptoms of impairment associated with the adjustment disorder.  The Veteran testified that she is unable to focus, function, or think during work.  

VA treatment records note that the Veteran reported symptoms of depression, anxiety, sleep impairment with nightmares, and difficulty concentrating.  The Veteran's mood and affect are frequently noted as dysphoric.  An April 2012 VA treatment record notes that a GAF score of 55 was assessed during an outpatient evaluation.  A June 2012 VA treatment record notes that the Veteran reported worsening depression and anxiety and endorsed symptoms of sleep problems, anhedonia, isolating herself, feeling hopeless, helpless, and worthless, depression, decreased appetite, low energy, concentration difficulties, and irritability.  A GAF score of 52 was rendered.   

A January 2013 VA treatment record notes the Veteran reported increased irritability, depression, and anxiety.  A March 2015 VA treatment record notes that the Veteran was written up at work after being verbally aggressive.  An October 2016 VA treatment record notes the Veteran reported passive suicidal ideation.  A March 2017 VA treatment record notes that the Veteran endorsed symptoms of depression and suicidal thoughts. 

At the January 2011 VA examination, the Veteran reported anxiety attacks once every two to three months and that being unable to concentrate on work for the duration of the attack.  The Veteran reported increased symptoms of anxiety attacks, depression, and crying spells.  The Veteran's mood was noted as "very down" and affect tearful.  The Veteran denied suicidal and homicidal ideation.  The VA examiner opined that the severity of the Veteran's adjustment disorder is mild to moderate with mild adverse effects on social and occupational functioning.  A GAF score of 71 was assigned.

At the September 2013 VA examination, the VA examiner opined that the adjustment disorder with mixed anxiety and depressed mood had been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  A GAF score of 62 was assigned.  The VA examination report notes that the Veteran continued to experience intermittent symptoms of depression and anxiety during the appeal period.  The Veteran reported fleeting suicidal thoughts about having a car accident, but denied attempt.  The VA examiner noted symptoms of depressed mood, anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  Additional symptoms of increasing social isolation and irritability were also noted.  

In June 2017 written statements, the Veteran's friends and coworkers indicated that the Veteran can be difficult to deal with due to her depression.  They reported witnessing the Veteran deteriorate in her work and personal life since service separation becoming increasingly distance from coworkers and friends.  The friend reported that the Veteran rarely goes out to social gatherings and has become increasingly isolated socially.  The friend indicated that the Veteran frequently neglects to maintain personal appearance and hygiene.  She indicated that the Veteran had reported suicidal ideation.  

In a June 2017 written statement, the Veteran reported that side effects from various psychiatric medications led to her being written up at work because she was disruptive.  The Veteran reported ongoing suicidal ideation, depression, nightmares, waiting weeks between showers, weekly anxiety attacks, and unprovoked irritability.  The Veteran reported increased social isolation and an inability to maintain effective relationships due to psychiatric symptoms.  The Veteran reported that panic and depression negatively affect her ability to work.

Based on the above and after a review of all the evidence, the Board finds that the adjustment disorder with mixed anxiety and depression has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: anxiety, depression, panic attacks, irritability, chronic sleep disturbance with nightmares, difficulty concentrating, flattened affect, disturbance of motivation and mood, inability to establish and maintain effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, and neglect of personal appearance and hygiene, which more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9440 for the entire initial rating period from February 19, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The appeal for a higher initial disability rating for adjustment disorder is fully granted in this Board decision.  At the June 2017 Board hearing, the Veteran specifically indicated that a 70 percent disability rating for the entire initial rating period from February 19, 2011 would satisfy the appeal as to this issue.  The Veteran and representative indicated that, if the 70 percent disability rating were granted from the entire initial period (i.e., from February 19, 2011 to present) then said grant would represent a full grant of the benefit sought on appeal.  See June 2017 Board hearing transcript at 9-10.  

Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B., 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an initial rating for adjustment disorder with mixed anxiety and depression in excess of the 70 percent was knowing and intelligent, was made with representation, and was supported by and consistent with the Veteran's testimony and the evidence of record. 

Because a 70 percent initial disability rating for adjustment disorder is granted for the entire initial rating period from February 19, 2011, the Veteran has limited this appeal by withdrawing the aspects of the appeal that encompassed an initial rating in excess of 70 percent.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of an initial disability rating in excess of 70 percent are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C. § 7104; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  In summary, the Board finds that the adjustment disorder with mixed anxiety and depression more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9440 for the entire initial rating period from February 19, 2011; therefore, the appeal is fully granted.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Right Upper Extremity Radiculopathy

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for right upper extremity radiculopathy from February 19, 2011 under 38 C.F.R. § 4.124a, Diagnostic Code 8510.  The evidence of record reflects that the Veteran is right hand dominant.  See January 2011 VA examination report.  Under the Diagnostic 8510 for the dominant extremity, disability ratings of 20, 40, and 50 percent are assigned for mild, moderate, and severe incomplete paralysis of the upper radicular group (fifth and sixth cervical), respectively.  A disability rating of 70 percent is assigned for complete paralysis of the upper radicular group: all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  38 C.F.R. § 4.124a.   

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Throughout the course of the appeal, the Veteran has contended generally that the right upper extremity radiculopathy has been manifested by more severe symptoms than those contemplated by the noncompensable (0 percent) disability rating assigned.  At the June 2017 Board hearing, the representative contended that a 20 percent disability rating should be assigned based on mild incomplete paralysis.  The representative contended that the schedular rating criteria do not distinguish between mild and very mild symptoms and, therefore, the noncompensable rating currently assigned was in error.   

After a review of all the evidence, the Board finds that, for the entire initial rating period from February 19, 2011, the right upper extremity peripheral neuropathy has more nearly approximated mild incomplete paralysis of the upper radicular group, the criteria for a 20 percent disability rating under Diagnostic Code 8510. 

The January 2011 VA examination report notes that the Veteran had no radiation of pain or weakness in the right upper extremity.  The Veteran reported a two and one half year history of soreness in the right posterior shoulder with a history of cervical spine symptoms several months prior to the examination.  A diagnosis of residuals of bulging disc, cervical spine right was noted with no definitive symptoms or positive signs at the time of the examination.  In an April 2012 addendum VA medical opinion report, the VA examiner noted intermittent very mild right cervical spine radiculopathy.  

A July 2012 VA treatment record notes that the Veteran reported right shoulder and hand pain with numbness and tingling in the hands as well as a burning sensation in the right medial forearm.  The Veteran reported that her right hand will sometimes form a fist without her direction.  The Veteran indicated the discomfort and burning sensation in the right forearm will resolve after approximately one hour.  The July 2012 VA treatment record notes a history of paralysis of the radicular nerve group.  A June 2013 VA treatment record notes that range of motion testing in the neck demonstrated local right sided neck pain, but that it was not clearly radicular.

The September 2013 VA examination report notes that muscle strength testing, deep tendon reflexes, and sensory examination of the upper extremities were normal.  The VA examiner indicated that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy associated with the service-connected cervical spine disability.  

At the June 2017 Board hearing, the Veteran reported symptoms of right side radiculopathy two to three times per week lasting an entire day.  The Veteran reported radiating heat from the shoulder causing discomfort that is alleviated by rest.  The Veteran reported numbness, tingling, and pain all the way down to the fingertips.  The Veteran reported that she had previously had problems where the hand would close itself into a fist.  In a June 2017 written statement, the Veteran reported constant radiating pain on the right side of the neck and experiencing radiculopathy symptoms on almost a daily basis.

Based on the above, the Board finds that, for the entire initial rating period from February 19, 2011, the right upper extremity radiculopathy has been manifested by numbness, intermittent pain, and tingling, more nearly approximating mild incomplete paralysis of the upper radicular group; therefore, a 20 percent disability rating under Diagnostic Code 8510 is warranted for the entire initial rating period from February 19, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.124a.  In the April 2012 addendum VA medical opinion, the VA examiner made specific findings with respect to mild incomplete paralysis associated with the upper right radiculopathy and the VA treatment records dated throughout the appeal period note ongoing symptoms reported by the Veteran.

The Board further finds that the right upper extremity radiculopathy has not more nearly approximated moderate incomplete paralysis of the upper radicular group for any part of the appeal period.  The January 2011 VA examination report notes that the Veteran had no radiation of pain or weakness in the right upper extremity.  The September 2013 VA examination report notes that muscle strength testing, deep tendon reflexes, and sensory examination of the upper extremities were normal.  

Based, on the above, the Board finds that the weight of the evidence demonstrates that the right upper extremity radiculopathy has more nearly approximated mild incomplete paralysis of the upper radicular group; therefore, the Board finds that a disability rating of 20 percent, but no higher, is warranted under Diagnostic Code 8510 for the entire initial rating period from February 19, 2011.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  As discussed above, the Veteran indicated that the grant of a 70 percent schedular disability rating for the adjustment disorder with mixed anxiety and depression would fully satisfy the issue on appeal.  The Veteran has specifically limited this appeal by withdrawing the aspects of the appeal encompassing an initial rating in excess of 70 percent, which includes whether referral for an extraschedular rating is warranted.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  Further, neither Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

The Board has considered whether referral for an extraschedular rating would have been warranted for the right upper extremity radiculopathy for any part of the rating period.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette, 28 Vet. App. 366.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right upper extremity radiculopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8510 specifically provide for disability ratings based on the severity of incomplete paralysis of the upper radicular group as well as ratings for neuritis and neuralgia.  See 38 C.F.R. § 4.124a.  In this case, the right upper extremity radiculopathy has been manifested by numbness, intermittent pain, and tingling.  These symptoms, impairment, and the level of impairment of the upper radicular group, are part of the rating criteria.  Comparing the disability level and symptomatology of the right upper extremity radiculopathy to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.    

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the right upper extremity radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  At the June 2017 Board hearing, the Veteran reported working full time in human resources.  The Veteran has not contended that she is unemployed because of service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.

Service Connection for Allergic Rhinitis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with seasonal allergic rhinitis, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2017).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) do not apply.  

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R.     § 3.380.

The Veteran essentially contends that the claimed allergic rhinitis is related to active service.  In January 2011, the Veteran claimed service connection for allergic rhinitis.  At the June 2017 Board hearing, the Veteran testified that she has allergies every spring and fall.  The Veteran indicated that she had been given a nasal spray to alleviate symptoms of dryness.

The evidence demonstrates that the Veteran has currently diagnosed seasonal allergic rhinitis.  See January 2011 VA examination report.  After a review of the evidence of record, the Board finds that the Veteran's in-service and current allergy symptoms are seasonal allergic manifestations subsiding on the absence of or the removal of the allergen; therefore, the Board finds that service connection for seasonal allergic rhinitis is not warranted as it is an acute disease, healing without residuals.    

The January 2011 VA examination report notes that the Veteran has seasonal allergies to multiple pollens resulting in nasal congestion and increased nasal discharge without obstruction or nasal passage.  No specific treatment for the seasonal allergic rhinitis was noted.  

An April 2013 VA treatment record notes a diagnosis of seasonal allergies.  A September 2013 VA treatment record notes that the Veteran reported sinus symptoms/seasonal allergies.  The Veteran reported that these symptoms occurred the previous year and it was thought they may be associated with summer/fall season.  A September 2014 VA treatment record notes no radiographic evidence of an acute paranasal sinus abnormality.

There are specific notations that the allergic rhinitis is seasonal and related to pollen.  Based upon review of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's allergic rhinitis is seasonal with allergic manifestations subsiding on the absence or removal of the allergen and is an acute disease, healing without residuals.  See 38 C.F.R. § 3.380.  As there is no current disability for VA compensation purposes, the criteria for service connection for seasonal allergic rhinitis must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial disability rating of 70 percent for adjustment disorder with mixed anxiety and depression is granted. 

An initial disability rating of 20 percent, but no higher, for right upper extremity radiculopathy is granted.

Service connection for seasonal allergic rhinitis is denied.


REMAND

Initial Ratings for Bilateral Knee and Cervical Spine Disabilities

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at the January 2011 or September 2013 VA examinations during the appeal period.  For these reasons, the Board finds that an additional VA examination is warranted.    

Service Connection for Right Hip and Left Ankle Disorders

The Board finds that it is unclear from the evidence of record whether the Veteran has any current diagnosed disabilities manifested by right hip or left ankle pain.  Service treatment records reflect that the Veteran sustained a left ankle sprain in June 2004.  A December 2008 service treatment record notes that the Veteran reported intermittent left ankle and right hip pain for the previous year.  A March 2009 service treatment record notes a report of hip pain.  Tenderness on palpation of the greater trochanters was noted.  An assessment of trochanteric bursitis was rendered.  A December 2010 service treatment record notes that the Veteran reported right hip pain, but that the joint was normal upon physical examination.

At the January 2011 VA examination, the Veteran reported intermittent soreness of the left ankle.  The VA examination report notes a history of right lateral hip bursitis approximately four years prior.  The VA examiner noted no pathological diagnosis associated with the left ankle or right hip based on the Veteran's history and physical examination.  

At the June 2017 Board hearing, the Veteran reported left ankle and right hip pain.  The Veteran reported chronic and constant right hip pain since service separation and contended the right hip disorder is secondary to the service-connected bilateral knee disabilities.  In a June 2017 written statement, the Veteran reported ongoing left ankle and right hip pain since service separation that affects daily life activities.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Service connection has recently been established for fibromyalgia, which may encompass the reported right hip or left ankle pain.  See March 2017 VA examination report, April 2017 rating decision.  However, joint/muscle pain may also be manifestations of undiagnosed illness.  See 38 C.F.R. § 3.317(b) (2017).  Based on the above, the Board finds that a VA examination is necessary as there remains some question as to the etiology of the claimed right hip and left ankle disorders, to include whether there are diagnosed disabilities regarding the same.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.        

Accordingly, the issues of initial disability ratings in excess of 10 percent for left and right knee chondromalacia and cervical spine bulging disc and service connection for right hip and left ankle disorders are REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the service-connected left knee chondromalacia, right knee chondromalacia, and cervical spine bulging disc, and to assist in determining the etiology of any current right hip and left ankle disorders.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knee and cervical spine joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the right or left knee or cervical spine disabilities, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

Based upon a review of all the record (including service treatment records, post-service treatment records, lay statements, history of the Veteran, and clinical findings), the VA examiner should offer the following opinions with supporting rationale:

Does the Veteran have any current diagnosed disability associated with the right hip or left ankle? 

If so, is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?  

If so, is it at least as likely as not (50 percent or greater probability) that each current disability was caused by the service-connected bilateral knee disabilities?

Is it at least as likely as not (50 percent or greater probability) that each current disability was aggravated (worsened in severity beyond a natural progression) by the service-connected bilateral knee disabilities?

2.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


